NO. 12-10-00102-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
BRUCE D. WILLIAMS,
APPELLANT                                                  '    APPEAL FROM THE 2ND

V.                                                         '    DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    CHEROKEE COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellant, Bruce D. Williams, attempts to appeal from an order denying his
motion to dismiss his court appointed counsel. As a general rule, an appeal in a criminal
case may be taken only from a judgment of conviction. See Workman v. State, 170 Tex.
Crim. 621, 622, 343 S.W.2d 446, 447 (Tex. Crim. App.1961). However, there are certain
narrow exceptions. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.-Dallas 1998, no
pet.) (listing exceptions).        The order Appellant complains of is not a judgment of
conviction nor does it fall within any exception to the general rule. Therefore, we have
no jurisdiction over the appeals.
         On April 9, 2010, this court notified Appellant that the information received in
this appeal does not include a final judgment or other appealable order and therefore does
not show the jurisdiction of this court. See TEX. R. APP. P. 37.2. Appellant was further
notified that the appeal would be dismissed unless the information was amended on or
before April 19, 2010 to show the jurisdiction of this court. See TEX. R. APP. P. 44 .3.
This deadline has now passed, and Appellant has neither shown the jurisdiction of this
court or otherwise responded to its April 9, 2010 notice. Accordingly, the appeal is
dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered April 28, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                          (DO NOT PUBLISH)